Order entered February 20, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-01187-CR

                          RICHARD GEORGE FLECK, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the County Court at Law No. 6
                                   Collin County, Texas
                           Trial Court Cause No. 006-82469-2014

                                           ORDER
       The Court GRANTS the State’s second motion to extend the time to file the State’s brief.

We ORDER the Clerk of the Court to file the brief tendered as of the date of this order.




                                                      /s/   LANA MYERS
                                                            JUSTICE